I dissent. The origin of the law requiring a master electrician to furnish a bond to the state, in order to carry on as such, is L. 1899, c. 312, § 8. The act was incorporated in R. L. 1905, and is § 2359 thereof. That section contains this sentence:
"An action may be maintained on said bond by any person injured or damaged through want of skill, or the use of unsuitable or improper material, in the performance of any work contracted for or undertaken by said master electrician or his servants or employees."
This sentence is also in G. S. 1913, § 5084, being a transposition into that code of R. L. 1905, § 2359, and is in 1 Mason Minn. St. 1927, where G. S. 1913, § 5084, appeared as § 5874. Successive legislatures since the adoption of R. L. 1905 have retained the quoted sentence in the section relating to the bond exacted by the state of the *Page 485 
master electrician. I think we may not conclude that the legislature of 1937 regarded the sentence quoted as mere surplusage and therefore dropped it out of § 5874 by L. 1937, c. 314, § 3. The same legislature amended another act wherein a bond running to the state is required of a licensee, but the provision therein authorizing others than the obligee in the bond to sue thereon was not eliminated. L. 1937, c. 296, § 6, 3 Mason Minn. St. 1940 Supp. § 5071. It may be said that the practice of the legislatures has been to provide in enactments in which penal bonds are required to run to the state to clearly state therein that the bond is for the benefit of others than the obligee who may maintain suit thereon. Such statement or declaration has been so uniformly inserted in such acts that it may be said to be a rule followed by all legislatures in this state. As examples I refer to liquor dealers' bonds, G. S. 1913, §§ 3117, 3200; Mason Minn. St. 1927, §§ 4254-5, 5015-11, 5071, 5237 and 5238, 5245, 5844 and 5846, 5851, 5882, 5889, 5940, 6202, 6240-4, 8964, 9698, 9700; 3 Mason Minn. St. 1940 Supp. §§ 3200-26, 3996-10, 5285-15 and 5285-22, 5887-30n, 6240-18 1/2e, 7774-43. No provision is found in 1 Mason Minn. St. 1927, §§ 5232, 6584, that they are for the benefit of others than the obligee in the bond or that anyone else may sue thereon, and it is extremely doubtful that courts could construe the acts of which such sections are a part so that any other than the obligee could sue on the bond.
That the sentence above quoted was expunged or put out of the law as theretofore existing is clear not only from the title of L. 1937, c. 314, but from § 3 thereof, whereby § 5874 of the code of 1927 is made to read in specific words wholly omitting the sentence mentioned. That the omitted sentence must be regarded by the courts as repealed seems clear from this language in Mannheimer Bros. v. Kansas C.  S. Co. 147 Minn. 350,354, 180 N.W. 229, 231: *Page 486 
"But the legislature first put it in the statute and later took it out, thereby indicating its purpose to change the scope and operation of the statute. We must take the statute as we now find it and are controlled by the familiar rule that, where an amendatory act is a substitute for the original statute, it repeals those parts of the prior act which it omits." (Citing prior decisions.)
If the legislature inadvertently or otherwise dropped the quoted sentence from § 5874 by the amendment of 1937, the courts are not at liberty to reinsert it. The court cannot amend or correct the statutes. Nor should the change be construed as if the omitted part was mere surplusage. Ever since the act first appeared the now expunged sentence was deemed important and clearly indicated that anyone injured or damaged by the master electrician's want of skill or use of unsuitable or improper material in the work he contracted or undertook to perform might sue on the bond he gave to the state. It is argued that the bond served no useful purpose if only the state may enforce it. To that contention the answer is that the law carries penalties for violation of the rules and regulations under which a licensed master electrician must work; and where fines are imposed in addition to imprisonment the state might resort to the bond. Moreover, the state or its departments have no doubt much work done by master electricians where damage or injury might result from unskillful performance thereof. Again, it may be suggested that the legislature did not think it fair that a master electrician must guarantee every contract he makes not only as to his own skill, but as to material used, which material he must obtain from others and defects in which neither he nor the manufacturer could well discover. *Page 487